UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4405


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GALEN CLIFTON SHAWVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:00-cr-00262-TDS-2)


Submitted:   August 16, 2013                 Decided:   August 21, 2013


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Randall S. Galyon,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In   2001,    a     federal       jury    convicted    Galen    Clifton

Shawver of several counts of mail and wire fraud, conspiracy,

and   money    laundering.           He   was    sentenced     to    132   months     of

imprisonment       followed     by   three      years    of   supervised     release.

After his release from incarceration, the district court found

that Shawver had violated the terms of his supervised release.

The court revoked Shawver’s supervised release and sentenced him

to two months of imprisonment, followed by thirty-four months of

supervised     release.         Shawver     appeals.       Finding    no    error,    we

affirm.

              Shawver   argues       that   the    district     court      abused    its

discretion in revoking his supervised release.                       We review for

abuse of discretion.             See United States v. Pregent, 190 F.3d

279, 282 (4th Cir. 1999).             The district court need only find a

violation of a term of supervised release by a preponderance of

the evidence.        18 U.S.C.A. § 3583(e)(3) (West Supp. 2013); see

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                          We

have thoroughly reviewed the record and conclude the district

court did not err in revoking Shawver’s supervised release.

              Shawver      also      challenges         the    district       court’s

below-Guidelines sentence of two months of imprisonment.                             We

review a sentence imposed on revocation to determine whether the

sentence was plainly unreasonable.                United States v. Crudup, 461

                                            2
F.3d 433, 437 (4th Cir. 2006).                 Although a district court must

consider the policy statements in Chapter Seven of the United

States     Sentencing         Guidelines        along   with     the     statutory

requirements of 18 U.S.C. § 3583 (2006) and 18 U.S.C. § 3553(a)

(2006), “the court ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”           Id. at 439 (internal quotation marks and

citation omitted).        We have reviewed the record and the relevant

legal authorities and conclude that the two-month sentence is

procedurally and substantively reasonable.

               Accordingly, we affirm the district court’s order.                We

deny Shawver’s motions to file a pro se supplemental brief and a

pro se reply brief.           We dispense with oral argument because the

facts    and    legal   contentions    are      adequately     presented    in   the

materials      before   the    court   and      argument   would   not     aid   the

decisional process.

                                                                           AFFIRMED




                                           3